Case: 13-3019   Document: 6      Page: 1   Filed: 11/28/2012




          NOTE: This order is nonprecedential.

  Wniteb ~tate~ ({ourt of ~peaI~
      for tbe jfeberaI ({irruit

                EMMETT w. MCNEEL,
                    Petitioner,

                            v.
     OFFICE OF PERSONNEL MANAGEMENT,
                 Respondent.


                       2013-3019


   Petition for review of the Merit Systems Protection
Board in case no. DE0831090175-X-1.


                     ON MOTION


                      ORDER

   Emmett McNeel moves for leave to proceed in forma
pauperIS.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
Case: 13-3019   Document: 6   Page: 2   Filed: 11/28/2012




EMMETT MCNEEL v. OPM                                  2
                                FOR THE COURT


                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk

824